Appellate Case: 21-2043     Document: 010110637794      Date Filed: 01/27/2022    Page: 1
                                                                                 FILED
                                                                     United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                        Tenth Circuit

                              FOR THE TENTH CIRCUIT                        January 27, 2022
                          _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
  ORANDA LUERAS,

        Plaintiff - Appellant,

  v.                                                         No. 21-2043
                                                    (D.C. No. 1:19-CV-01069-GJF)
  COMMISSIONER, SSA,                                          (D. N.M.)

        Defendant - Appellee.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before McHUGH, MORITZ, and ROSSMAN, Circuit Judges.
                  _________________________________

       Oranda Lueras appeals from the district court’s decision upholding the

 Commissioner of Social Security’s denial of her application for Supplemental

 Security Income (SSI). Exercising jurisdiction under 28 U.S.C. § 1291 and

 42 U.S.C. § 405(g), we affirm the district court’s judgment.

                                    I. Background

       Ms. Lueras filed for SSI in December 2016, alleging disability based on a

 variety of physical and mental impairments. An administrative law judge (ALJ)


       *
          After examining the briefs and appellate record, this panel has determined
 unanimously to honor the parties’ request for a decision on the briefs without oral
 argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). This order and judgment
 is not binding precedent, except under the doctrines of law of the case, res judicata,
 and collateral estoppel. It may be cited, however, for its persuasive value. See
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-2043    Document: 010110637794        Date Filed: 01/27/2022     Page: 2



 found Ms. Lueras had impairments that resulted in some limitations, but that those

 impairments did not preclude all work. The ALJ arrived at that conclusion after

 reviewing Ms. Lueras’s medical record and other documentation, considering the

 written opinions of three non-treating doctors and psychologists, and listening to the

 testimony of Ms. Lueras and a vocational expert.

       A. Mental Health Records1 and Opinion Evidence

       The record includes two mental health treatment assessments of Ms. Lueras:

 a February 2015 intake assessment, and an October 2015 psychological assessment.

 In the intake assessment, Ms. Lueras was diagnosed with generalized anxiety

 disorder. In the October assessment, a therapist described Ms. Lueras as alert and

 attentive with no indications of excessive distractibility, and capable of tracking the

 conversation normally. The therapist further observed she appeared of average

 intelligence and that while her affect was blunted, her attitude was open and

 cooperative, her memory intact, and her thought processes intact and organized.

       The remaining treatment records pertain to Ms. Lueras’s physical complaints.

 To the extent those records reflect anything about Ms. Lueras’s mental health, her

 treatment providers routinely observed her to be pleasant and cooperative, alert and

 oriented, having fair judgment, and showing no decrease in ability to concentrate.




       1
         Because Ms. Lueras’s arguments on appeal involve only mental impairments,
 our discussion here focuses on those portions of the record involving her mental
 health.
                                            2
Appellate Case: 21-2043    Document: 010110637794        Date Filed: 01/27/2022       Page: 3



       Ms. Lueras also completed a “Function Report-Adult” form as part of the

 administrative proceedings. It mostly reflects her physical ailments, but she also

 described having social phobia, PTSD, personality conflicts and anger, and disliking

 being around other people. Despite these complaints, she said she gets along “ok”

 with authority figures such as police, landlords, bosses, or teachers, and that she had

 never been fired from a job due to problems getting along with others. R. Vol. II

 at 227.

       The ALJ also considered the opinions of two doctors and a psychologist.

 Paula Hughson, M.D., conducted a consultative psychiatric examination of

 Ms. Lueras in March 2017, as part of the administrative proceedings. She observed

 that Ms. Lueras’s affect was “restricted but congruent,” that she was “[d]ramatically

 hypoactive,” and that she had limited insight but fair judgment. R. Vol. IV at 474,

 477. Dr. Hughson found Ms. Lueras was “[a]ble to attend and concentrate,” was

 “cognitively intact,” had logical thoughts, and could understand and remember short

 and simple instructions. Id. at 475, 479. She found no evidence of delusions or

 bizarre thinking. Ms. Lueras also told Dr. Hughson she could perform her activities

 of daily living unassisted and was able to help her children get ready for school.

 Dr. Hughson opined that Ms. Lueras had no more than moderate impairments in

 sustained concentration and task persistence, social interaction, and adaptation. She

 also opined that Ms. Lueras had marked limitations in her ability to interact with the

 public and use public transportation.



                                            3
Appellate Case: 21-2043    Document: 010110637794       Date Filed: 01/27/2022    Page: 4



       In July 2018, Dr. Hughson conducted a second examination of Ms. Lueras.

 She again observed that Ms. Lueras was hypoactive, but that she was also pleasant

 and cooperative, able to concentrate, had intact memory, and displayed linear and

 relevant thought processes. Unlike her previous opinion, however, Dr. Hughson

 opined that Ms. Lueras had several marked limitations that rendered her disabled.

       By contrast, Scott Walker, M.D., reviewed Ms. Lueras’s medical record in

 March 2017 and concluded she had only moderate limitations in functioning. He

 opined that Ms. Lueras retained the capacity to: “understand, remember, and carry

 out simple instructions”; “attend and concentrate sufficient to complete a routine

 work day without significant interruptions from psychologically-based symptoms”;

 “exercise reasonable judgment”; and “interact appropriately with coworkers[,]

 supervisors and the general public on a superficial basis.” R. Vol. II at 87. Alvin

 Smith, a state agency psychologist, reviewed Ms. Lueras’s medical record and agreed

 with Dr. Walker’s assessment.

       B. Administrative Proceedings and District Court Judgment

       Ms. Lueras’s claim was denied initially, on reconsideration, and by the ALJ

 after an administrative hearing. The ALJ followed the five-step sequential evaluation

 process for the consideration of disability claims. See Wall v. Astrue, 561 F.3d 1048,

 1052 (10th Cir. 2009) (summarizing steps). The ALJ found at step five that

 Ms. Lueras possessed the residual functional capacity (RFC) to perform a range of

 unskilled work. Citing testimony of a vocational expert that Ms. Lueras could



                                            4
Appellate Case: 21-2043    Document: 010110637794         Date Filed: 01/27/2022    Page: 5



 perform work existing in significant numbers in the national economy, the ALJ

 concluded Ms. Lueras did not satisfy the definition of disability.

       The Appeals Council then denied Ms. Lueras’s request for review, making the

 ALJ’s decision final for purposes of judicial review. See 20 C.F.R. § 422.210(a).

 Ms. Lueras appealed the ALJ’s decision to the district court, which affirmed it.

 Ms. Lueras timely appealed, arguing the ALJ (1) improperly weighed Dr. Hughson’s

 second opinion, and (2) failed to include in its analysis of Ms. Lueras’s RFC all the

 limitations Dr. Walker identified.

                                      II. Discussion

       We review the ALJ’s decision to determine whether substantial evidence in the

 record as a whole supports the factual findings and whether the ALJ applied the correct

 legal standards. See Hendron v. Colvin, 767 F.3d 951, 954 (10th Cir. 2014).

 “Substantial evidence” is “such relevant evidence as a reasonable mind might accept

 as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401

 (1971) (internal quotation marks omitted). This “threshold . . . is not high.” Biestek

 v. Berryhill, 139 S. Ct. 1148, 1154 (2019). “Evidence is insubstantial if it is

 overwhelmingly contradicted by other evidence.” O’Dell v. Shalala, 44 F.3d 855,

 858 (10th Cir. 1994). We may neither reweigh evidence nor substitute our judgment

 for the Commissioner’s. See Hendron, 767 F.3d at 954.

       A. Whether the ALJ Properly Weighed Dr. Hughson’s Opinions

       We hold the ALJ did not err in giving less weight to Dr. Hughson’s opinions.

 An ALJ must consider the “consistency between [an] opinion and the record as a

                                             5
Appellate Case: 21-2043    Document: 010110637794       Date Filed: 01/27/2022    Page: 6



 whole.” Goatcher v. U.S. Dep’t of Health & Hum. Servs., 52 F.3d 288, 290

 (10th Cir. 1995). Here, the ALJ found that Dr. Hughson’s second opinion, in which

 she identified marked limitations in Ms. Lueras’s capacity for unskilled work, was

 inconsistent with the larger medical record, which regularly described Ms. Lueras as

 fairly well groomed, pleasant and cooperative, alert and oriented with intact insight,

 having fair judgment, and having normal mood and affect with no decrease in ability

 to concentrate. We hold the ALJ’s conclusion was supported by substantial evidence.

       Not only was Dr. Hughson’s opinion inconsistent with the larger medical

 record, but the ALJ also found her opinions contained internal inconsistencies. See

 White v. Barnhart, 287 F.3d 903, 907 (10th Cir. 2001) (affirming ALJ’s disregard of

 treating physician’s opinion based on discrepancies between physician’s opinion and

 observations during examination). For example, despite her conclusion that

 Ms. Lueras had marked limitations in her ability to attend and concentrate,

 Dr. Hughson observed that Ms. Lueras was “[a]ble to attend and concentrate” for

 purposes of the two-hour examination. R. Vol. V at 904. The ALJ also discounted

 Dr. Hughson’s opinion based on her failure to explain the difference between her

 assessments in March 2017, when she found that Ms. Lueras had only moderate

 limitations, and in July 2018, when she found Ms. Lueras had marked limitations that

 rendered her disabled. Again, we discern no error in these conclusions and hold they

 were supported by substantial evidence.




                                            6
Appellate Case: 21-2043    Document: 010110637794        Date Filed: 01/27/2022       Page: 7



       B. Whether the ALJ Failed to Account for the Limitations Identified by
          Dr. Walker

       Ms. Lueras contends that in assessing her RFC, the ALJ did not account for the

 moderate limitations Dr. Walker identified, including that Ms. Lueras is limited to

 occasional and superficial interactions with the public, coworkers, and supervisors.

 Ms. Lueras argues the ALJ omitted from the RFC analysis the limitation concerning

 coworkers and supervisors. We hold that even if the ALJ’s RFC finding did not

 adequately account for the supervisor/coworker limitation, the error was harmless.

       We may hold an ALJ’s error harmless “where, based on material the ALJ did

 at least consider (just not properly), we could confidently say that no reasonable

 administrative factfinder, following the correct analysis, could have resolved the

 factual matter in any other way.” Allen v. Barnhart, 357 F.3d 1140, 1145 (10th Cir.

 2004). Here, the jobs relied upon by the ALJ to conclude that Ms. Lueras could

 perform work existing in significant numbers in the national economy—price tagger

 and photocopy machine operator—involve very little interaction with either

 coworkers or supervisors. Indeed, as the ALJ confirmed with the vocational expert,

 those jobs are listed in a category that require “the least amount of contact with

 anyone.” R. Vol. II at 60. Because there is no actual conflict between the limitations

 identified by Dr. Walker and the jobs identified by the vocational expert and relied

 upon by the ALJ, any oversight by the ALJ in including these limitations was

 harmless error.




                                            7
Appellate Case: 21-2043   Document: 010110637794       Date Filed: 01/27/2022   Page: 8



                                  III. Conclusion

       For the foregoing reasons, the judgment is affirmed.


                                           Entered for the Court


                                           Carolyn B. McHugh
                                           Circuit Judge




                                          8